DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
Claims 15-20 are hereby amended as follows:
Claims 15- 20 are cancelled as non-elected claims.


Allowable Subject Matter

Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “the Schottky region being a part of the substrate; and a source metal layer disposed on the first face, a first portion of the source metal layer contacting the Schottky region to form a Schottky diode, the Schottky region being surrounded by the well region and the contact region in a first plane perpendicular to a direction from the first face toward the second face, wherein the boundary of the Schottky region in the first plane is in a form of quadrilateral, and a first opposite sides of the quadrilateral contact the well region, and a second opposite sides of the quadrilateral contact the contact region”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “the contact regions having a higher impurity concentration than the well regions; and 3Application No. 16/947,556Attorney Docket No: P22238US00/34645-2 a plurality of Schottky regions, each Schottky region being surrounded by a well region and a contact region in a first plane perpendicular to a direction from the first face to the second face, wherein the boundary of the each Schottky region in the first plane is in a form of quadrilateral, and a first opposite sides of the quadrilateral contact the well region, and a second opposite sides of the quadrilateral contact the contact region”, with combination of remaining features, as recited in claim 11.

Van Brunt et al (US 2017/0345891 A1) discloses a lightly-doped (n.sup.−) silicon carbide drift region 1020 is provided on the substrate 1010. The silicon carbide drift region 1020 is typically formed by epitaxially growth on the silicon carbide substrate 1010. An n-type silicon carbide current spreading layer 1030 is provided on then silicon carbide drift layer 1020. The current spreading layer 1030 may be formed, for example, by epitaxial growth after formation of then silicon carbide drift layer 1020 in order to provide a moderately-doped current spreading layer 1030 that has a doping concentration that exceeds the doping concentration of the more lightly-doped n.sup.− silicon carbide drift layer 1020. A pair of spaced apart p-type silicon carbide wells 1040 (“p-wells”) may then be formed in the upper surface of the n-type current spreading layer 1030. The p-wells 1040 may be formed by implanting p-type ions into upper regions of the n-type current spreading layer 1030 using the above-described multi-step channeled ion implantation techniques. Each p-well 1040 may have a heavily doped upper portion 1042 and a more moderately doped lower portion 1044 (Fig [27], Para [00152]).

However, Van Brunt fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 11.

Claims 3-10 and 12-14 are allowed as those inherit the allowable subject matter from clams 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898